Citation Nr: 0428821	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-03 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for atrial arrhythmias.



ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from June 1952 
until May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for heart 
arrhythmias.

The record reflects that although the appellant was 
originally represented by the Oklahoma Department of Veterans 
Affairs, he relocated to Missouri.  By letter dated in August 
2004, the appellant was requested to clarify whether he 
desired to obtain alternative representation.  He was advised 
that if he did not respond to this advisement, the Board 
would assume that he did not desire representation.  The 
appellant did not respond to the August 2004 letter, and the 
Board will therefore proceed with its review of the claim.  


FINDING OF FACT

The preponderance of the competent evidence shows that the 
appellant's current atrial arrhythmia was not caused or 
aggravated by any incident related to disease or injury 
incurred during active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
atrial arrhythmia are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant's claim was received in September 1999, and by 
letter dated in February 2000, the veteran was advised that 
evidence which would substantiate his claims would include 
the essential components of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

Upon the passage of the VCAA, the appellant was readvised of 
what evidence would substantiate his claim, by letters dated 
in August and September 2001.  Because no further information 
was received from the appellant, all evidence of record in 
support of the claim received since its receipt was reviewed, 
and the claim was denied by rating decision dated in January 
2002.  In specific compliance with Quartuccio, the appellant 
was advised of the evidence which would substantiate his 
claim, and the responsibility for obtaining it, by letters 
dated in August 2001 and September 2001.  The letters 
informed the appellant what evidence and information VA would 
be obtaining as well as the evidence that the appellant 
needed to provide.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.

The January 2002 rating decision on appeal, the statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and multiple supplemental correspondence, also 
adequately informed the appellant of the types of evidence 
needed to substantiate his claim.  The August 2001 and 
September 2001 VCAA letters also specifically addressed the 
legal requirements of a service connection claim.  Therefore, 
VA's duty to notify has been fully satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Although the VCAA letters were forwarded to the appellant 
after a September 2000 initial adjudication which found the 
claim to be not well-grounded, as noted above, upon the 
passage of the VCAA the appellant was properly advised and 
the claim was readjudicated.  Thus, no prejudice inures to 
the appellant. 

The VCAA notification letters sent to the appellant in August 
2001 and September 2001 are also legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested the appellant's service medical records from the 
National Personnel Records Center (NPRC).  In connection with 
a previous claim for service connection, however, the RO was 
informed in March 1997 that a portion of the appellant's 
service medical records were destroyed as a result of a 1973 
fire.  The available service medical records, to include the 
appellant's service discharge examination dated in May 1956, 
were provided to the RO and are currently associated with the 
claims folder.  The RO subsequently informed the appellant 
via correspondence dated in September 1999 that a portion of 
his service medical records were unavailable due to a 1973 
fire at the NPRC, that he should provide any records within 
his possession, and also fill out the attached NA Form 13055 
such that an alternate search for service medical records 
could be accomplished.  

As discussed in further detail below, the Board will assume 
that the appellant was subjected to rigorous physical 
training during his active military service, as he has 
reported.  Moreover, the record also contains VA medical 
records, VA examination records, Social Security 
Administration records, private medical records, and the 
appellant's own contentions.  Accordingly, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The Board finds that all 
indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).

The appellant in this case was previously afforded a VA 
examination in April 2004 with respect to the issue currently 
on appeal.  Therefore, as discussed in further detail below, 
the Board finds that a VA reexamination is not necessary 
because there exists sufficient medical evidence to decide 
the appellant's claim.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.


The Merits of the Claim

The appellant contends that during active military service, 
he incurred or aggravated a congenital heart defect, which in 
turn cased him to have atrial arrhythmias.  Having carefully 
considered the appellant's claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is clearly against the claim 
and the appeal will be denied.

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

The record contains competent and credible medical evidence 
diagnosing the appellant with atrial arrhythmia in April 
2004.  Therefore, the Board concludes that the appellant has 
a current heart disability.

The next consideration is Hickson element (2), in-service 
incurrence.  As previously mentioned, a portion of the 
appellant's service medical records are unavailable as a 
result of a 1973 fire at the NPRC.  The Board will thus 
presume that as he has reported, the appellant underwent 
rigorous physical training during active military service.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 C.F.R. 
§ 3.102 (2003).  

However, it is as to the question of medical nexus between 
the current disorder and the in-service incident that the 
appellant's claim fails.  The appellant has reported that at 
some point in 1989, he was diagnosed as having a congenital 
heart defect.  As an initial matter, although the appellant 
contends that the cardiac defect was aggravated by military 
service, as a layperson without medical training, he is not 
qualified to render medical opinions as to maters such as 
diagnosis and etiology of disorders and disabilities, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2003) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The December 2002 private medical records from Dr. C. also 
address the existence of any nexus between the appellant's 
current atrial arrhythmia and his active military service.  
Dr. C. indicated that the appellant's current atrial 
arrhythmia is "at least in part" due to his "rigorous 
military service."  Dr. C. also indicated, however, that the 
appellant's current atrial arrhythmia is also associated with 
his "large atrioseptal defect that was surgically 
repaired," and which is otherwise noted in the record to be 
a congenital defect.  

Although congenital or developmental defects are not 
considered to be diseases or injuries within the meaning of 
applicable legislation providing VA disability compensation 
benefits, it has been held that service-connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin, but that superimposed 
disease or injury occurring in service producing resultant 
disability may warrant service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2003); VAOPGCPREC 82-1990 (July 18, 1990).

However, an April 2004 VA examiner specifically concluded 
that the appellant's current atrial arrhythmia was not 
attributable to the appellant's "rigorous military 
service."  Rather, the VA examiner attributed the 
appellant's current atrial arrhythmia to "increased 
pressures in the right side of the heart" associated with 
the appellant's congenital atrial septal defect.  The record 
indicates that the VA examiner's opinion was based upon a 
thorough review of the appellant's claims file, to include 
the private medical records of Dr. C.

It has been observed that it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
[observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches].

Although the Court has specifically rejected the "treating 
physician rule," the Board is obligated to consider and 
articulate reasons or bases for its evaluation of a treating 
physician.  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993); Guerrieri, 4 Vet. App. at 473.   The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 
470-71 (1993).

As previously discussed, the VA examiner reviewed the 
entirety of the appellant's claims file, to include specific 
consideration of the private medical records of Dr. C dated 
in December 2002.  In contrast, Dr. C's opinion is apparently 
not based upon a thorough review of the appellant's claims 
file.  
Furthermore, the April 2004 VA examiner provided a detailed 
rationale as to why the appellant's current atrial arrhythmia 
was not related to his active military service.  Whereas, 
although Dr. C. indicated that the appellant's current atrial 
arrhythmia was at least in part due to rigorous military 
service, Dr. C. did not specify how he arrived at such 
conclusion.  Therefore, the Board finds that the VA 
examiner's opinion is more probative of the existence of any 
causal relationship between the appellant's current atrial 
arrhythmia and any in-service injury or disease.

The preponderance of the competent evidence is thus clearly 
against the claim, and the appeal will be denied.


ORDER

Entitlement to service connection for heart arrhythmias is 
denied.


	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



